OPINION
MORRISON, Judge.
The offense is the felony offense of wil-fully deserting, neglecting and refusing to provide for the support and maintenance of minor children; the punishment, two years in the Department of Corrections, probated.
This felony conviction cannot De sustained because the indictment alleges that appellant had been duly and legally convicted of the misdemeanor offense of “abandonment of children” in the County Court, whereas the information in the cause 'described alleged that the defendant did “unlawfully and wilfully desert and neglect and refuse to provide for the support of his wife Doris Dendy and children,” naming them, without any allegation as to their ages, and the judgment found the defendant guilty “as charged in the complaint and information.”
The judgment is reversed and the cause is remanded.